United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dorchester, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1377
Issued: December 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 13, 2011 appellant filed a timely appeal from a November 17, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left upper extremity injury causally related to
the January 21, 2009 employment incident.
FACTUAL HISTORY
On May 13, 2010 appellant, then a 36-year-old city carrier, filed a traumatic injury claim
alleging that on January 21, 2009 he sustained trauma to his upper left arm when he slipped on
black ice at the top of some stairs and braced his fall with his left arm. The employing
1

5 U.S.C. § 8101 et seq.

establishment checked a box marked “No,” thereby indicating that the employee was not injured
in the performance of duty and explained that its knowledge was limited to appellant’s
statements. Appellant did not submit any additional evidence in support of his claim.
On May 19, 2010 OWCP advised appellant that there was insufficient evidence to
support his claim and requested additional factual and medical evidence.
In a May 24, 2010 statement, appellant responded to OWCP’s development letter. He
contended that his supervisor was given written notice of his injury within 30 days and explained
that he immediately reported the injury in writing on the same day of the injury. Appellant stated
that there were no witnesses to the employment incident but that his supervisors, union and
coworkers knew of the injury. He explained that immediately after the alleged injury he
experienced pain and partial immobility behind his back and arm. Appellant reported that he did
not sustain any other injuries between the date of injury and the date it was first reported and that
he did not have any similar disabilities or symptoms before the alleged injury.
In a February 3, 2009 work status report, a Peter J. Hennessey indicated that appellant
could return to work immediately.2
On June 7, 2010 OWCP received an undated statement from an unknown provider that
on May 18, 2010 he remembered that appellant informed him that he fell while delivering mail.
Appellant refused medical treatment and did not ask for a CA-1 form.
In a decision dated June 21, 2010, OWCP denied appellant’s claim finding that appellant
had failed to provide rationalized medical opinion evidence establishing that he sustained a
diagnosed condition as a result of the January 21, 2009 employment incident.
On July 18, 2010 appellant requested a review of the written record. In an attached
statement, he reported that he was assigned to work at Dorchester, MA for a day when the
alleged injury occurred. Appellant stated that a Linda Sullivan filled out the injury report, but he
never saw or spoke to her again after that injury date. He also reported that he requested that his
medical reports be sent to OWCP on various occasions.
In a February 3, 2009 handwritten progress record, Mr. Hennessey and a S. Clabin stated
that appellant was a postal employee who sustained an injury on January 21, 2009. They
described that appellant slipped down stairs while delivering mail and reached out with his left
arm to break his fall. Appellant complained of pain in his upper left arm and left shoulders.
By decision dated November 17, 2010, an OWCP hearing representative denied
appellant’s claim finding that the medical evidence failed to establish that he sustained an injury
as a result of the January 21, 2009 employment incident. OWCP found that the record did not
support that the medical reports submitted were signed by qualified physicians.

2

Mr. Hennessey’s signature appeared on a line noted as “MD Signature.”

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim by the weight of the reliable, probative and substantial evidence3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.6 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.7 An employee may establish that the employment incident
occurred as alleged but fail to show that his disability or condition relates to the employment
incident.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.9 Rationalized medical opinion evidence is medical evidence which includes
a physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the specified employment factors or incident.10 The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the employee.11

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989); M.M., Docket No. 08-1510 (issued
November 25, 2010).
5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

B.B., 59 ECAB 234 (2007); Victor J. Woodhams, supra note 10; D.S., Docket No. 09-860 (issued
November 2, 2009).

3

ANALYSIS
OWCP has accepted that the employment incident occurred as alleged. Appellant alleges
that on January 21, 2009 he sustained an upper left arm injury when he slipped and fell at work.
OWCP denied his claim finding that he did not provide rationalized medical opinion evidence
demonstrating that he sustained a diagnosed condition as a result of the accepted employment
incident. The Board finds that the medical evidence fails to establish that appellant sustained an
injury causally related to the January 21, 2009 incident.
The only evidence appellant submitted was a February 3, 2009 work status report and
handwritten progress report cosigned by a Mr. Hennessey and a Mr. Clabin. The reports indicate
that appellant was a postal employee who slipped on black ice and fell down some stairs at work
on January 21, 2009. Appellant complained of pain in his back and upper left extremity. Pain,
however, is a symptom, not a compensable medical diagnosis.12 None of the reports contained
any medical diagnosis and medical opinion on whether the January 21, 2009 incident caused any
condition. As medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value, these reports are insufficient to establish
appellant’s claim.13 Moreover, the record does not identify whether the reports were signed by a
physician. The Board has held that a medical report may not be considered probative medical
evidence if there is no indication that the person completing the report qualifies as a “physician”
under FECA.14
On appeal, appellant alleges that Mr. Hennessey is a physician as he signed the report as
a “MD.” The Board notes, however, that the report’s letterhead does not list Mr. Hennessey as a
physician nor does any other information in the report or the record indicate that Mr. Hennessey
is a physician as defined under FECA. The initials “MD” on a medical report is not considered
sufficient evidence to demonstrate that the individual who signed the report is a qualified
physician under FECA.15 As previously held, a medical report may not be considered as
probative medical evidence if there is no indication that the person completing the report
qualifies as a physician as defined in 5 U.S.C. § 8102(2).16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

12

Robert Broome, 55 ECAB 339, 342 (2004).

13

K.W., 59 ECAB 271 (2007); R.E., Docket No. 10-679 (issued November 16, 2010).

14

R.M., 59 ECAB 690 (2008); E.K., Docket No. 09-1827 (issued April 21, 2010); section 8101(2) of FECA
provides as follows: (2) the term “physician” includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined by State law.
15

See D.N., Docket No. 09-140 (issued April 16, 2009).

16

Supra note 14.

4

CONCLUSION
The Board finds that appellant did not establish that he sustained a left upper extremity
condition as a result of the January 21, 2009 employment incident.17
ORDER
IT IS HEREBY ORDERED THAT the November 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

The Board notes that appellant submitted additional evidence following the November 17, 2010 decision.
Since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision,
the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

5

